t c summary opinion united_states tax_court donald nathaniel cooper jr petitioner v commissioner of internal revenue respondent docket no 25081-14s filed date donald nathaniel cooper jr pro_se scott a hovey for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code in effect for the year at issue ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner resided in maryland at the time he filed the petition respondent issued a notice_of_deficiency notice to petitioner for his taxable_year in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively respondent based those deficiency and penalty determinations on respondent’s determinations in the notice inter alia to disallow petitioner’s claimed alimony deduction of dollar_figure and to impose an accuracy-related_penalty under sec_6662 some time after petitioner filed the petition and before he had a telephone conference with a representative appeals officer of the internal revenue ser- vice’s irs appeals_office appeals_office around date the irs erroneously assessed erroneous assessment the deficiency in tax and the accuracy-related_penalty under sec_6662 that respondent had determined in the notice as well as interest thereon for his taxable_year because of the only other determination that respondent made in the notice is a correlative or computational determination that respondent made to so-called excess miscellaneous expenses that petitioner claimed in schedule a itemized_deductions that determination will be resolved by our resolution of the issue presented the erroneous assessment the irs erroneously informed petitioner in a letter dated date that the total amount due which he owed for his taxable_year was dollar_figure thereafter around date petitioner had a telephone conference with the appeals officer in which petitioner conceded that he is not entitled to the alimony deduction that he had claimed for his taxable_year during that conference the appeals officer informed petitioner that in approximately two to three weeks the irs would send him certain documents that were to reflect the agreement that petitioner and the appeals_office had reached with respect to his taxable_year at some time between date and date the irs became aware of it sec_2011 erroneous assessment and abated it abatement except for a de_minimis portion ie dollar_figure that the irs erroneously did not abate unabated erroneous assessment thereafter the irs informed petitioner in a letter dated date that the amount due which he owed for his taxable_year was dollar_figure petitioner does not dispute here that he is not entitled to the alimony deduction that he had claimed for his taxable_year see supra note although his position is not altogether clear as we understand petitioner’s position he believes that except for the unabated erroneous assessment of dollar_figure respondent conceded the deficiency and the accuracy-related_penalty determined in the notice in support of his position petitioner appears to be arguing that the irs’ erroneous assessment and its subsequent abatement of all but dollar_figure of that erroneous assessment as set forth in the irs’ letters dated date and date respectively confused him and led him to believe that except for dollar_figure respondent had conceded the deficiency and the accuracy-related_penalty determined in the notice consequently petitioner appears to maintain that the only amount due which he owes for his taxable_year is dollar_figure the amount shown due in the irs’ letter dated date we understand and appreciate petitioner’s confusion when shortly after he had had a telephone conference with the appeals officer he received the irs’ letter dated date in which the irs informed him that the amount due which he owed for his taxable_year was dollar_figure nonetheless the record before us leaves no doubt that petitioner conceded the determinations in the notice the record also leaves no doubt that the irs’ letter dated date while confusing to petitioner did not indicate and may not be construed to mean that except for dollar_figure respondent conceded the deficiency and the accuracy-related_penalty determined in the notice and that the tax due as a result of that alleged concession which petitioner owes for his taxable_year is only dollar_figure on the record before us we sustain respondent’s determinations in the notice we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
